Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 1:19-cv-21496-GAYLES/OTAZO-REYES


   WALTER ALTARE and all others
   similarly situated under 29 U.S.C. § 206(b),
   and YAMAURIS PULIDO,

          Plaintiffs,

   v.

   VERTICAL REALITY MFG, INC., a
   Florida Limited Liability Company, and
   KENNETH A. SHARKEY, individually,

         Defendants.
   ______________________________________/


                                                ORDER

          THIS CAUSE comes before the Court on Defendants Vertical Reality MFG, Inc. and

   Kenneth A. Sharkey’s Motion for Summary Judgment (the “Motion”) [ECF No. 74]. The Court

   has reviewed the Motion and the record, heard oral argument, and is otherwise fully advised. For

   the reasons that follow, the Motion is denied.

                                           BACKGROUND

          Plaintiffs Walter Altare (“Altare”) and Yamauris Pulido (“Pulido”) bring this action against

   Defendants Vertical Reality MFG, Inc. (“Vertical Reality”) and Kenneth A. Sharkey (“Sharkey”)

   (collectively “Defendants”) for alleged violations of the Fair Labor Standards Act (“FLSA”), 29

   U.S.C. §§ 201 et seq., and unjust enrichment. This Motion requires the Court to first determine

   whether Plaintiffs are independent contractors or Defendants’ employees. If Plaintiffs are

   employees, the Court must then determine whether Plaintiffs are covered employees under the
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 2 of 16




   FLSA or exempt under the Motor Carrier Act (the “MCA”). To do so, the Court must analyze the

   nature of both Plaintiffs’ and Defendants’ activities.

   I.       The Parties

            A.       Defendants Vertical Reality MFG, Inc. and Kenneth A. Sharkey

            Vertical Reality manufactures, sells, and distributes durable entertainment and amusement

   equipment used as attractions at public gatherings, such as fairs, festivals, and amusement parks.

   Vertical Reality manufactures the equipment at a facility in Miami, Florida, and sells the

   equipment throughout the United States and the world. The equipment is often bulky, can be over

   15 feet in length when disassembled for transportation, and can weigh thousands of pounds. The

   equipment is typically 16 to 48 feet long and weighs between 500 and 16,000 pounds. Vertical

   Reality has several storage sites and yards throughout the United States, including Miami and

   Arizona.

            Rather than outsource the equipment’s transportation, Vertical Reality hired drivers to

   transport the equipment to buyers. Vertical Reality is registered with the United States Department

   of Transportation (“DOT”) and has a DOT motor carrier identification number. Vertical Reality

   purchased a flatbed truck for drivers to transport the equipment. 1 The flatbed truck has a gross

   vehicle weight 2 of 33,000 pounds and requires a commercial driver’s license (“CDL”) to drive

   across state lines.


   1
     While Defendants only mention the flatbed and Altare’s own truck, [ECF No. 75 at 2 ¶ 4; 7 ¶ 33], the record suggests
   that Plaintiffs used several vehicles to transport equipment. Plaintiffs allege that they “drove an array of vehicles
   ranging in weight, including vehicles weighing 4,000, 6,000, and 10,000 pounds,” [ECF No. 82 at 2 ¶ 8], and that
   “Vertical Reality also utilized a company Dodge Ram 3500 . . . and rented vehicles from Budget, Penske, and U-
   Haul,” id. at 1–2 ¶ 4. Defendant Sharkey details several vehicles that Plaintiffs may have used, including: (1) a 2003
   Dodge Ram 3500 with a gross vehicle weight of 12,000 pounds; (2) a 2004 Dodge Ram 3500 with a listed gross
   vehicle weight of 7,536 pounds, which Sharkey believes is inaccurate; (3) a Ford F-250 that Sharkey estimates the
   gross vehicle weight ranges from 9,900 to 14,000 pounds; and (4) a trailer used to pull equipment with a weight of
   6,500 pounds. See [ECF No. 90-2].
   2
     Gross vehicle weight rating (“GVWR”) is the value specified by the manufacturer as the loaded weight of a single
   motor vehicle. Gross combination weight rating (“GCWR”) is the greater of: (a) a value specified by the manufacturer

                                                             2
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 3 of 16




            B.       Plaintiffs Walter Altare and Yamauris Pulido

                     1.        Plaintiff Walter Altare

            Vertical Reality hired Altare as a driver and paid him as an independent contractor, though

   the parties dispute the nature of Altare’s job duties. 3 Compare [ECF No. 75 at 2–3 ¶ 9], with [ECF

   No. 82 at 2 ¶ 9]. Altare maintained a Class B CDL and was subject to DOT regulations, including

   scheduled drug tests and random drug and alcohol tests. Altare was responsible for assuring that

   he operated the vehicle in a safe manner and in accordance with DOT regulations. Altare made

   approximately 8 to 10 trips per year, with each trip potentially lasting 20 to 45 days and requiring

   him to make stops in various states. 4 Altare typically spent eight months per year driving for

   Vertical Reality. However, Altare was not always available to work when Vertical Reality called

   with assignments and the parties dispute whether Defendants required Altare to wait at home for

   his next assignment or whether he chose to wait. Compare [ECF No. 75 at 6 ¶¶ 29 & 31], with

   [ECF No. 82 at 3–4 ¶¶ 29 & 31]. During some trips, Altare hired and paid additional labor to assist

   with the equipment being delivered.

                     2.        Plaintiff Yamauris Pulido

            Vertical Reality hired Pulido as a welder and driver and paid him as an independent

   contractor, though the parties dispute the nature of Pulido’s job duties. 5 Compare [ECF No. 75 at


   of the power unit, if such value is displayed on the Federal Motor Vehicle Safety Standard (“FMVSS”) certification
   label required by the National Highway Traffic Safety Administration, or (b) the sum of the GVWRs or the gross
   vehicle weights (“GVWs”) of the power unit and the towed unit(s), or any combination thereof, that produces the
   highest value. 49 C.F.R. § 390.5.
   3
     Defendants state that Altare’s “main duty as a subcontractor was to deliver and pick up equipment,” that he “did not
   do any installations . . . [because] Vertical Reality would fly out particular employees to do any installations,” although
   he did “assemble[] equipment on rare occasions . . . .” [ECF No. 75 at 2–3 ¶ 9]. Plaintiffs argue that Altare “also had
   to train customers on how to use the equipment” and his duties also “included loading, unloading, assembly,
   disassembly, maintenance, and service of the equipment . . . .” [ECF No. 82 at 2 ¶ 9].
   4
     For example, hotel records suggest that between March 17, 2016 and April 18, 2016, Altare stayed in fifteen cities
   across eight states over the course of a thirty-two-day period; and between June 22, 2016 and August 9, 2016, he
   stayed in twenty-five cities across fifteen states over the course of a forty-seven-day period. [ECF No. 75 at 4 ¶ 20].
   5
     Defendants state that “Pulido welded equipment and also drove out of state for Vertical Reality delivering
   equipment,” but he “did not do maintenance on equipment when he was on the road . . . .” [ECF No. 75 at 5 ¶ 24].

                                                               3
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 4 of 16




   5 ¶ 24], with [ECF No. 82 at 3 ¶ 24]. Pulido maintained a Class B CDL and was subject to DOT

   regulations, including physical exams and drug tests every two years. Pulido was responsible for

   assuring that he operated the vehicle in a safe manner and in accordance with DOT regulations.

   Pulido could work as a welder or driver for other companies while being employed with Vertical

   Reality. 6

   II.      Procedural History

            On April 18, 2019, Altare filed a Complaint against Defendants for minimum wage and

   overtime violations under the FLSA, alleging that Defendants did not adequately compensate him

   for hours worked. [ECF No. 1]. On May 20, 2019, Defendants moved to dismiss the Complaint,

   [ECF No. 10], which the Court granted in part and denied in part on January 14, 2020, [ECF No.

   41]. On January 28, 2020, Altare filed his Amended Complaint against Defendants, alleging: (1)

   overtime compensation violations under the FLSA (Counts I and II); (2) prompt pay violations

   under the FLSA (Counts III and IV); (3) misclassification of employee status pursuant to Florida

   Law (Counts V and VI); and (4) unjust enrichment (Count VII). [ECF No. 48]. On February 14,

   2020, Defendants moved to dismiss Counts V and VI of the Amended Complaint, [ECF No. 55],

   which the Court granted on April 21, 2020, [ECF No. 79].

            On March 31, 2020, Defendants filed the instant Motion, arguing that: (1) Plaintiffs were

   independent contractors and (2) even if they were employees, the motor carrier exemption bars

   Plaintiffs’ overtime compensation claims under the FLSA. [ECF No. 74]. In response, Plaintiffs

   argue that: (1) they were Vertical Reality’s employees and (2) Plaintiffs qualify for overtime



   Defendants also state that Pulido may have done welding repairs while on a travel assignment and when he “was not
   driving, Vertical Reality would fly him into a site to do welding.” Id. Plaintiffs argue that Pulido’s job duties included
   “welding, driving, loading, unloading, assembly, disassembly, maintenance, and service of the equipment.” [ECF No.
   82 at 3 ¶ 24].
   6
     Plaintiffs allege that Pulido maintained an exclusive employment relationship with Vertical Reality because of his
   work schedule. [ECF No. 82 at 5 ¶ 41].

                                                               4
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 5 of 16




   compensation under the FLSA because the “Safe, Accountable, Flexible, Efficient Transportation

   Equity Act: a Legacy for Users Technical Corrections Act of 2008” (the “TCA”) creates a “small

   vehicle” exception to the motor carrier exemption. [ECF No. 81]. On December 15, 2020, the

   Court heard oral argument on the Motion. [ECF No. 103].

                                         LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment “is appropriate only

   if the movant shows that there is no genuine issue as to any material fact and the movant is entitled

   to judgment as a matter of law.” Tolan v. Cotton, 572 U.S. 650, 656–57 (2014) (per curiam)

   (internal quotation marks omitted) (quoting Fed. R. Civ. P. 56(a)). “By its very terms, this standard

   provides that the mere existence of some alleged factual dispute between the parties will not defeat

   an otherwise properly supported motion for summary judgment; the requirement is that there be

   no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

   An issue is “genuine” when a reasonable trier of fact, viewing all of the record evidence, could

   rationally find in favor of the nonmoving party in light of her burden of proof. Harrison v. Culliver,

   746 F.3d 1288, 1298 (11th Cir. 2014) (citation omitted). A fact is “material” if, “under the

   applicable substantive law, it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm

   Co., 357 F.3d 1256, 1259 (11th Cir. 2004) (citation omitted).

          “Where the material facts are undisputed and all that remains are questions of law,

   summary judgment may be granted.” Eternal Word Television Network, Inc. v. Sec’y of U.S. Dep’t

   of Health & Human Servs., 818 F.3d 1122, 1138 (11th Cir. 2016) (citation omitted), vacated on

   other grounds, 2016 WL 11503064, at *1 (11th Cir. May 31, 2016). The Court must construe the

   evidence in the light most favorable to the nonmoving party and draw all reasonable inferences in

   that party’s favor. SEC v. Monterosso, 756 F.3d 1326, 1333 (11th Cir. 2014) (per curiam).



                                                     5
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 6 of 16




   However, to prevail on a motion for summary judgment, “the nonmoving party must offer more

   than a mere scintilla of evidence for its position; indeed, the nonmoving party must make a

   showing sufficient to permit the jury to reasonably find on its behalf.” Urquilla-Diaz v. Kaplan

   Univ., 780 F.3d 1039, 1050 (11th Cir. 2015). Furthermore, conclusory allegations will not create

   an issue of fact for trial sufficient to defeat a well-supported motion for summary judgment. Earley

   v. Champion Int’l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990) (citation omitted).

                                             DISCUSSION

   I.     Whether Plaintiffs are Independent Contractors or Defendants’ Employees

          Plaintiffs argue that they are entitled to minimum wages and overtime compensation under

   the FLSA because they were Defendants’ employees. Defendants argue that Plaintiffs are exempt

   from the FLSA’s provisions because Plaintiffs were independent contractors. The Court finds that

   genuine issues of material fact remain as to whether Plaintiffs were employees or independent

   contractors.

          A.      Determining Employment Status under the FLSA

          Under the FLSA, an “employer” is defined as “any person acting directly or indirectly in

   the interest of an employer in relation to an employee . . . .” 29 U.S.C. § 203(d). An “employee”

   is defined as “any individual employed by an employer,” with certain exceptions. Id. § 203(e)(1).

   To “employ” under the FLSA is “to suffer or permit to work.” Id. § 203(g). “The FLSA applies to

   employees but does not apply to independent contractors.” Altman v. Sterling Caterers, Inc., 879

   F. Supp. 2d 1375, 1379 (S.D. Fla. 2012). Determining whether Plaintiffs were independent

   contractors or employees requires the Court to look past “the ‘label’ put on the relationship by the

   parties” and “look to the ‘economic reality’ of the relationship between the alleged employee and

   alleged employer and whether that relationship demonstrates dependence.” Scantland v. Jeffry



                                                    6
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 7 of 16




   Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013) (citations omitted); see also Beck v. Boce Grp.,

   L.C., 391 F. Supp. 2d 1183, 1186 (S.D. Fla. 2005) (“In making this determination Courts must

   evaluate the economic realities of the individual case rather than rely upon traditional common

   law principles.” (citation omitted)). Courts look to six factors to guide their determination:

          (1)     the nature and degree of the alleged employer’s control as to the manner in
                  which the work is to be performed;
          (2)     the alleged employee’s opportunity for profit or loss depending upon his
                  managerial skill;
          (3)     the alleged employee’s investment in equipment or materials required for
                  his task, or his employment of workers;
          (4)     whether the service rendered requires a special skill;
          (5)     the degree of permanency and duration of the working relationship;
          (6)     the extent to which the service rendered is an integral part of the alleged
                  employer’s business.

   Scantland, 721 F.3d at 1312. “[T]he overarching focus of the inquiry is economic dependence . . .

   . No one of these considerations can become the final determinant, nor can the collective answers

   to all of the inquiries produce a resolution which submerges consideration of the dominant factor—

   economic dependence.” Id. (quoting Usery v. Pilgrim Equip. Co., Inc., 527 F.2d 1308, 1311–12

   (5th Cir. 1976)). Determining economic dependence requires the Court to “focus[] on whether an

   individual is ‘in business for himself’ or is ‘dependent upon finding employment in the business

   of others.’” Id. (quoting Mednick v. Albert Enters., Inc., 508 F.2d 297, 301–02 (5th Cir. 1975));

   see also id. (“It is dependence that indicates employee status.” (citation omitted)).

          B.      Plaintiffs’ Status under the FLSA

          The Court finds that genuine issues of material fact remain as to whether Plaintiffs were

   independent contractors or Defendants’ employees. While certain factors weigh in either

   Plaintiffs’ or Defendants’ favor, genuine issues of material facts remain for at least four of the six

   factors and “go to the heart” of “the overriding concern in determining . . . economic dependence”

   and employment status. See Altman, 879 F. Supp. 2d at 1381.

                                                     7
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 8 of 16




          Here, the record shows that Defendants controlled Plaintiffs’ assignments, including the

   destination and timeframe, but did not instruct Plaintiffs on how to complete them. [ECF No. 75

   at 3 ¶ 10]. The record also suggests that: (1) Defendants’ transportation assignments could take

   weeks or months to complete; (2) Plaintiffs would return to Miami and be asked to stay in Miami

   while waiting for their next assignment; (3) while Plaintiffs could reject assignments and would

   not suffer consequences for rejecting or missing assignments, they depended on Defendants for

   additional assignments; and (4) although Plaintiffs could obtain other employment, it is unclear

   whether they did or whether they profited from it, except on one occasion when Altare profited

   from a separate sale.

          The parties do not dispute that Altare occasionally hired additional labor to assist with the

   equipment and that Pulido would occasionally hire a local welder to assist with welding during a

   transportation assignment. [ECF No. 75 at 5 ¶¶ 25–26]. However, the parties dispute whether

   Pulido used his own tools and dispute which vehicles Plaintiffs used on transportation assignments.

   See [ECF No. 74 at 5]; [ECF No. 81 at 7]. The undisputed facts also reflect that Plaintiffs possessed

   a specialized Class B CDL required to drive Defendants’ flatbed truck and were subject to DOT

   regulations. It is also undisputed that Plaintiffs were responsible for operating the trucks in a safe

   manner and in accordance with DOT regulations. However, the parties dispute whether Defendants

   trained Plaintiffs in their job duties, including the assembly, disassembly, and maintenance of

   equipment. See [ECF No. 82 at 4 ¶ 37; 5 ¶ 40].

          Plaintiffs do not dispute that they were paid as independent contractors or that they

   represented themselves as such on their tax returns. [ECF No. 82 at 2 ¶ 11; 3 ¶ 26]. However,

   Plaintiffs argue that the parties had a permanent working relationship because Defendants

   employed Altare for 15 years and Pulido for 6 years. [ECF No. 81 at 9]. Importantly, there is no



                                                     8
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 9 of 16




   indication in the record whether Plaintiffs were told that their employment was for a finite or an

   indefinite period of time. And although Plaintiffs could seek additional employment, the record

   does not conclusively indicate that they did take other employment. Moreover, the record suggests

   that Plaintiffs provided integral services to Defendants’ business. Specifically, Defendants “relied

   on Plaintiffs . . . to drive the flatbed truck that belonged to Vertical Reality to deliver equipment

   throughout the United States.” [ECF No. 75 at 2 ¶ 7].

          On this record, the Court cannot make a finding as a matter of law as to whether Plaintiffs

   were independent contractors or Defendants’ employees. Therefore, the Motion is denied as to

   Plaintiffs’ status as independent contractors or employees.

   II.    Whether the Motor Carrier Exemption or the “Small Vehicle” Exception Applies to
          Plaintiffs’ Claims

          Even if Plaintiffs were deemed employees, Defendants argue that Plaintiffs’ claims are

   barred by the FLSA’s motor carrier exemption. Plaintiffs argue that they are “covered employees”

   under the TCA’s small vehicle exception, which entitles them to overtime compensation. The

   Court finds that genuine issues of material fact remain as to whether the motor carrier exemption

   or the “small vehicle” exception controls Plaintiffs’ claims.

          A.      The FLSA’s Motor Carrier Exemption

          Under the FLSA, an employer must compensate an employee “at a rate not less than one

   and one-half times the regular rate at which [the employee] is employed” for a workweek longer

   than forty hours. 29 U.S.C. § 207(a)(1). However, the FLSA includes a motor carrier exemption

   that exempts from overtime compensation “any employee with respect to whom the Secretary of

   Transportation has power to establish qualifications and maximum hours of service pursuant to

   the provisions of [the MCA].” 29 U.S.C. § 213(b)(1). The motor carrier exemption “depend[s] on

   whether the Secretary has the power to regulate, not on whether the Secretary has actually

                                                    9
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 10 of 16




   exercised such power.” Baez v. Wells Fargo Armored Serv. Corp., 938 F.2d 180, 181 n.2 (11th

   Cir. 1991).

           The motor carrier exemption applies to employees who: “(1) [a]re employed by carriers

   whose transportation of . . . property by motor vehicle is subject to [the Secretary’s] jurisdiction

   under [the MCA];” and “(2) engage in activities of a character directly affecting the safety of

   operation of motor vehicles in the transportation on the public highways of . . . property in interstate

   or foreign commerce . . . .” 29 C.F.R. § 782.2(a). The burden lies with the employer to show that

   the motor carrier exemption applies. See Abel v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1212 (11th

   Cir. 2011). Accordingly, Defendants must establish that: (1) Vertical Reality is subject to the

   jurisdiction of the Secretary of Transportation (the “Secretary”) and (2) Plaintiffs’ duties directly

   affect the safety of operation of motor vehicles in the transportation on the public highways of

   property in interstate or foreign commerce. 29 C.F.R. § 782.2; see also Baez, 938 F.2d at 181–82;

   Walters v. Am. Coach Lines of Miami, Inc., 575 F.3d 1221, 1227 (11th Cir. 2009) (per curiam)

   (“The applicability of the motor carrier exemption depends both on the class to which his employer

   belongs and on the class of work involved in the employee’s job.” (internal quotation marks

   omitted)).

                   1.      Vertical Reality is Subject to the Secretary’s Jurisdiction

           The Secretary’s jurisdiction over transportation is limited “to the extent that passengers,

   property, or both, are transported by motor carrier . . . between a place in . . . a State and a place in

   another State . . . [or] the United States and a place in a foreign country to the extent the

   transportation is in the United States . . . .” 49 U.S.C. § 13501(1). Generally, the Secretary may

   prescribe the requirements for “qualifications and maximum hours of service of employees of, and

   safety of operation and equipment of, a motor carrier” and of “qualifications and maximum hours



                                                      10
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 11 of 16




   of service of employees of, and standards of equipment of, a motor private carrier, when needed

   to promote safety of operation.” 7 49 U.S.C. § 31502(b)(1)–(2).

            “The first prong . . . is always satisfied where the Secretary has exercised jurisdiction over

   the employer.” Rodriguez, 2013 WL 1681839, at *4 (citing Mena v. McArthur Dairy, LLC, 352 F.

   App’x 303, 306 (11th Cir. 2009)). Here, the parties do not dispute that Vertical Reality is registered

   with the DOT and assigned a DOT motor carrier identification number. [ECF No. 75 at 2 ¶ 5]; see

   also Mena, 352 F. App’x at 306 (finding that the Secretary exercised jurisdiction where defendant

   was registered with the DOT and assigned a DOT registration number). Additionally, the parties

   do not dispute that Plaintiffs were subject to DOT inspections during transportation assignments.

   [ECF No. 75 at 3 ¶¶ 13–18, 22–23]; see also Mena, 352 F. App’x at 306 (finding that the Secretary

   exercised jurisdiction where defendant’s drivers, like plaintiff, were subject to DOT inspection).

   Vertical Reality is, therefore, a carrier subject to the jurisdiction of the Secretary.

                     2.       Plaintiffs’ Duties Directly Affected the Safety of Operation of Motor
                              Vehicles

            To satisfy the second prong, Defendants must show that Plaintiffs’ “work involve[d]

   engagement in activities consisting wholly or in part of a class of work” defined: “(i) [a]s that of a

   driver, driver’s helper, loader, or mechanic, and (ii) as directly affecting the safety of operation of

   motor vehicles on the public highways in transportation in interstate or foreign commerce . . . .”



   7
     In their Motion, Defendants state that Vertical Reality is a “motor carrier” under the MCA. [ECF No. 74 at 8].
   Vertical Reality is more properly designated as a “motor private carrier” under the MCA. A “motor carrier” is defined
   as “a person providing motor vehicle transportation for compensation.” 49 U.S.C. § 13102(14). Conversely, a “motor
   private carrier” is “a person, other than a motor carrier, transporting property by motor vehicle when—(A) the
   transportation is as provided in [the MCA]; (B) the person is the owner . . . of the property being transported; and (C)
   the property is being transported for sale, lease, rent, or bailment or to further a commercial enterprise.” Id.
   § 13102(15). This distinction is important because the Secretary’s “jurisdiction over private carriers is limited by the
   statute to private carriers of property by motor vehicle . . . , while his jurisdiction extends to common and contract
   carriers of both passengers and property.” 29 C.F.R. § 782.2(b)(1). Vertical Reality does not provide motor vehicle
   transportation as its primary source of compensation. Rather, Vertical Reality manufactures, sells, and distributes its
   own durable entertainment and amusement equipment, which it then transports to customers. Rodriguez v. Pan & Plus
   Baking, LLC, No. 12-CIV-23193, 2013 WL 1681839, at *4 (S.D. Fla. Apr. 17, 2013).

                                                             11
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 12 of 16




   29 C.F.R. § 782.2(b)(2). A “driver” is defined as “an individual who drives a motor vehicle in

   transportation which is . . . in interstate or foreign commerce.” 29 C.F.R. § 782.3(a).

          “In determining whether an employee falls within such an exempt category, neither the

   name given to his position nor that given to the work that he does is controlling . . . ; what is

   controlling is the character of the activities involved in the performance of his job.” 29 C.F.R.

   § 782.2(b)(2). While the parties dispute the full scope of Plaintiffs’ job duties, they do not dispute

   that Plaintiffs were drivers and transported equipment across the United States and internationally.

   [ECF No. 75 at 2–3 ¶ 9; 5 ¶ 24]. See also id. at 4 ¶ 20 (showing extent of Altare’s travel); see also

   Mena v. McArthur Dairy, LLC, No. 08-CIV-22585, 2009 WL 10666944, at *6–7 (S.D. Fla. May

   12, 2009) (finding second prong met where plaintiff, “[a]s a full-duty, swing route driver [,] . . .

   transported products by truck in interstate highways . . . .”), aff’d, 352 F. App’x 303 (11th Cir.

   2009). Additionally, Plaintiffs each maintained a Class B CDL, which they needed in order to

   drive the flatbed truck. Therefore, Plaintiffs’ duties directly affected the safety of operation of

   motor vehicles in the transportation on the public highways of property in interstate or foreign

   commerce. As both prongs are satisfied, the motor carrier exemption applies here.

          B.      The TCA’s “Small Vehicle” Exception

          Plaintiffs argue that even if the motor carrier exemption applies, they are entitled to

   overtime compensation under the FLSA because of the TCA’s “small vehicle” exception. The

   TCA’s “small vehicle” exception, which broadens the FLSA’s overtime requirements to any

   “covered employee,” limits the application of the motor carrier exemption. Pub. L. No. 110–244,

   122 Stat. 1572, 1620, Title III, § 306(a) (2008). Under the “small vehicle” exception, a “covered

   employee” is an individual:

          (1)     who is employed by a motor carrier or motor private carrier . . . ;
          (2)     whose work, in whole or in part, is defined—

                                                    12
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 13 of 16




                     (A)      as that of a driver, driver’s helper, loader, or mechanic; and
                     (B)      as affecting the safety of operation of motor vehicles weighing
                              10,000 pounds or less in transportation on public highways in
                              interstate or foreign commerce . . . ; and

            (3)      who performs duties on motor vehicles weighing 10,000 pounds or less.

   Id. § 306(c). 8 Accordingly, “the Motor Carrier Exemption does not apply to a driver . . . in any

   workweek in which their work affects the safe, interstate operation of motor vehicles weighing

   10,000 pounds or less.” Santana v. Lykes Exclusive, LP, No. 12-CIV-22013, 2013 WL 1001850,

   at *3 (S.D. Fla. Mar. 13, 2013). Those drivers are instead covered employees under the FLSA and

   are therefore entitled to overtime compensation. Bedoya v. Aventura Limousine & Transp. Serv.,

   Inc., No. 11-CIV-24432, 2012 WL 3962935, at *3 (S.D. Fla. Sept. 11, 2012).

            Plaintiffs argue that they are covered under the FLSA, pursuant to the “small vehicle”

   exception, because they drove vehicles weighing less than 10,000 pounds. Courts are split on the

   issue of employees who work mixed fleets with both vehicles weighing over 10,000 pounds and

   weighing 10,000 pounds or less. Some courts hold that “the [motor carrier exemption] still applies

   so long as the employee spends more than a ‘de minimus’ amount of time driving a [] vehicle in

   interstate commerce” weighing over 10,000 pounds. Rehberg v. Flowers Baking Co. of Jamestown,

   LLC, 162 F. Supp. 3d 490, 509 (W.D.N.C. 2016); see also Twiddy v. Alfred Nickles Bakery, Inc.,

   No. 5:14CV02053, 2017 WL 1199167, at *5–6 (N.D. Ohio Mar. 31, 2017) (reviewing cases).

   However, many district courts—including this Court—and two circuit courts that directly

   considered the issue, hold that a driver who spends part of a week driving vehicles weighing 10,000

   pounds or less is covered under the FLSA. See Schilling v. Schmidt Baking Co., Inc., 876 F.3d 596,


   8
     There are additional exceptions to the TCA that are not relevant to this case, such as using a vehicle designed or used
   to transport more than 8 passengers (including the driver) for compensation or using a vehicle designed or used to
   transport more than 15 passengers (including the driver) not for compensation. See Pub. L. No. 110-224, Title III,
   § 306(c)(2)(B).

                                                             13
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 14 of 16




   601–03 (4th Cir. 2017) (holding that plaintiffs were “covered employees” where “between 70%

   and 90% of their delivery trips were made on vehicles indisputably weighing less than 10,000

   pounds.”); McMaster v. E. Armored Servs., Inc., 780 F.3d 167, 170 (3d Cir. 2015) (holding that a

   driver/guard who drove half of her trips on vehicles weighing less than 10,000 pounds worked “in

   part” on those vehicles and therefore was a “covered employee” under the TCA); Twiddy, 2017

   WL 1199167, at *6; Rojas v. Garda CL Se., Inc., No. 13-CIV-23173, 2015 WL 5084135, at *5

   (S.D. Fla. Aug. 28, 2015) (finding genuine issues of material fact as to whether plaintiffs worked

   “in part” on vehicles weighing less than 10,000 pounds); Gordilis v. Ocean Drive Limousines, Inc.,

   No. 12-CIV-24358, 2015 WL 1858380, at *4 (S.D. Fla. Apr. 22, 2015) (finding genuine issue of

   material fact as to the amount of time plaintiffs worked on vehicles weighing less than 10,000

   pounds); Aikins v. Warrior Energy Servs. Corp., No. 6:13-CV-54, 2015 WL 1221255, at *6 (S.D.

   Tex. Mar. 17, 2015).

          Determining how much time a driver must spend in a vehicle weighing 10,000 pounds or

   less to be considered a “covered employee” under the TCA is a difficult inquiry because the TCA

   does not define “in part”. When addressing the issue, the Third Circuit declined to set forth a strict

   definition of the phrase. See McMaster, 780 F.3d at 170 n.4 (“We need not now affix a firm

   meaning to the term ‘in part.’ Whatever ‘in part’ means, it is certainly satisfied by McMaster, who

   spent 49% of her days on vehicles less than 10,000 pounds.”). Some courts suggest that a driver

   “must perform some meaningful work for more than an insubstantial time with vehicles weighing

   10,000 pounds or less” to be a covered employee. Aikins, 2015 WL 1221255, at *6 (citations and

   emphasis omitted).

          This Court, like the Third Circuit in McMaster, need not define “in part” at this juncture.

   Whether it means more than de minimus or “more than insubstantial,” the record provides very



                                                    14
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 15 of 16




   little evidence as to the amount of time Plaintiffs spent driving motor vehicles weighing 10,000

   pounds or less. In fact, except for the flatbed truck, the record fails to provide concrete evidence

   as to the fleet of motor vehicles driven, see [ECF No. 82 at 1–2 ¶ 4], and their weights, see [ECF

   No. 82 at 2 ¶ 8]. But see [ECF No. 75 at 4 ¶ 21] (parties do not dispute the weight of the equipment

   transported, which ranged from 500 to 16,000 pounds); [ECF No. 75 at 7 ¶ 33] (parties do not

   dispute that Altare used his own truck for some of Defendants’ transportation assignments). The

   parties also fail to clearly detail each Plaintiff’s job duties. Compare [ECF No. 75 at 2–3 ¶ 9;

   5 ¶ 24], with [ECF No. 82 at 2 ¶ 9; 3 ¶ 24].

          In support of and in opposition to the Motion, the parties rely on Plaintiffs’ affidavits and

   deposition testimony, Defendant Sharkey’s affidavit and deposition testimony, Albert Lemus, Jr.’s

   deposition testimony, and a few additional documents. That evidence conflicts and is otherwise

   unclear as to the duties Plaintiffs performed during a given assignment, the vehicles Plaintiffs

   drove, the weights of those vehicles, and when Plaintiffs drove those vehicles. Without more, the

   Court cannot make a finding as a matter of law whether Plaintiffs were covered employees under

   the TCA. See Garcia v. JIA Logistics, Inc., No. 16-CIV-22870, 2017 WL 2346149, at *6 (S.D.

   Fla. May 30, 2017) (“There might have been a week where Plaintiff drove the van two out of five

   days. There might have been weeks where Plaintiff never drove the van. There simply is no way

   for the Court to ascertain, based on the record before it, whether Plaintiff’s use of the van was

   sufficient to make him a covered employee.”). Because genuine issues of material fact remain as

   to whether the motor carrier exemption or the “small vehicle” exception applies to Plaintiffs’

   claims, Defendants’ Motion is denied.




                                                   15
Case 1:19-cv-21496-DPG Document 107 Entered on FLSD Docket 04/30/2021 Page 16 of 16




                                       CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.    Defendants’ Vertical Reality MFG, Inc. and Kenneth A. Sharkey’s Motion for

               Summary Judgment, [ECF No. 74], is DENIED.

         2.    The parties shall attend a Telephonic Status Conference at 10:00 A.M. on May 12,

               2021.

         DONE AND ORDERED in Chambers in Miami, Florida, this 30th day of April, 2021.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                              16
